Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 11/15/2021, the following has occurred: claims 1, 5, 12, and 19 have been amended, claims 22-23 have been canceled, and claims 24-28 have been added.  Now, claims 1, 4-10, 12-13, 15-19, and 24-28 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 8, 10, 12-13, 16-19, 24-25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, US Patent Application Publication no. 2017/0061093 in view of Hamilton, US Patent Application Publication No. 2017/0308662 and further in view of Johnson, US Patent Application Publication No. 2018/0153478.
As per claim 1, Amarasingham teaches a method of monitoring a plurality of patients, the method comprising: obtaining, by a server, measurement data of a physiological condition for the plurality of patients from a database, wherein respective measurement data associated with a respective patient of the plurality of patients was obtained from a respective medical device associated with the respective patient (see paragraphs 0034-0035); obtaining, by the server, one or more prioritization rules from the database (see paragraph 0093; display criteria is encompassed by prioritization rules because it is used to establish how patients and their data are displayed on the dashboard); generating, by the server, a prioritized list of the plurality of patients based on the measurement data in accordance with the one or more prioritization rules (see paragraph 0093; Figure 11 shows a prioritized list of patients sorted according to risk level in the high risk and very high risk categories); providing, by the server, a dashboard graphical user interface (GUI) display on a client device coupled to a network, wherein the dashboard GUI display includes a patient list region comprising the prioritized list (see Figures 8-11 among others; Patient Worklist displays are encompassed by a dashboard GUI with a prioritized patient list region because they are prioritized by “patient risk” category), wherein the patient list region comprises a patient identification column, a patient status column, and a plurality of rows corresponding to the plurality of patients (see Figures 8-11 among others; patient identification column encompasses Patient ID column and/or Name column; patient status column encompasses Risk Band column); each row of the plurality of rows is associated with a respective patient of the plurality of patients and includes a graphical representation of respective identification information associated with patient in the patient identification column of the respective row and a graphical representation of a respective value for a metric indicative of a current state of the physiological condition of the respective patient in the patient status column of the respective row (see Figures 8-11 among others; graphical representation of identification information encompasses the alphanumeric data displayed in the Patient ID and/or Name column(s), graphical 
Since Amarasingham teaches a dashboard display of a prioritized list of patients, ordered according to risk level and risk level is based on patient data which is updated over time, it would appear that the dashboard display would be dynamically updated as well by reordering at least one of the plurality of patients.  However, the teachings of Amarasingham do not make this expressly clear.  Hamilton teaches a clinical dashboard display listing a plurality of patients in a prioritized list (see Figure 12), wherein at least one of the plurality of patients is automatically reordered within an updated prioritized list in response to dynamically updating a respective value for a metric indicative of the current state of a physiological condition of a respective patient of one or more of a plurality of patients in response to updated measurement data (see paragraphs 0040 and 0161; describes the patient list being ordered based on criticality level of the patients and dynamically updating the list as new data is received over time).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to dynamically update the prioritized list of Amarasingham as suggested by the teachings of Amarasingham and as taught by Hamilton with the motivation of allowing the user to more efficiently focus his/her efforts to patients presenting a more critical clinical situation (see paragraph 0161 of Hamilton).  Since both references derive a similar “level” for each respective patient, displayed in a patient dashboard, and Amarasingham shows the capability of the dashboard display to be reordered through dragging columns (Figures 8-9 show drag and drop to group list by column category), the teachings could be combined by adding the dynamic reordering of Hamilton to the ordered list of Amarasingham to teach the recited dynamic updating feature.
The combination of Amarasingham and Hamilton does not explicitly teach identifying a first patient of the one or more of the plurality of patients exhibiting a prioritizable event based on the respective subset of the updated measurement data of the physiological condition for the first patient; 
Johnson teaches a patient dashboard display, displaying a plurality of patients and corresponding physiological condition measurement data (see paragraph 0009; plurality of patients displayed with real-time vial sign data); identifying a first patient of the one or more of the plurality of patients exhibiting a prioritizable event based on a respective subset of the updated measurement data of the physiological condition for the first patient (see paragraph 0039; identifies a priority order based on certain ‘events’ such as added vital signs for a patient, removed vital signs for a patient, change in patient acuity, etc., which are based on a subset of updated measurement data); wherein the first patient is dynamically reordered within the updated prioritized list in accordance with the one or more prioritization rules to be ranked ahead of at least one of the plurality of patients in response to the prioritizable event (see paragraph 0044; describes dynamically determining changes in each patient’s acuity score (i.e. prioritizable event), which results in a patient with an improved acuity score having display space reassigned to a display space of one or more other patients.  This teaching is encompassed by the recitation of a patient being dynamically reordered to be “ranked ahead” of at least one other patient).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this dynamic allocation of patient display space to the combined dashboard display of Amarasingham and Hamilton with the motivation of providing an improved display of data that is customized to the current needs of the patients being monitored (see paragraphs 0005-0007 of Johnson).
As per claim 5, Amarasingham, Hamilton, and Johnson teaches the method of claim 1 as described above.  Amarasingham further teaches detecting, by the server, an adverse event associated with a first patient of the plurality of patients in response to an updated measurement of the 
As noted above, the combination of Amarasingham and Hamilton does not explicitly teach identifying the prioritizable event.  As further explained above, Johnson teaches identifying the prioritizable event (see paragraph 0044).  In combining Johnson with the combine teachings of Amarasingham and Hamilton, since rules are set for certain events, such as change in acuity, to trigger the reassigning of display space for respective patients, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the adverse event as the trigger with the dynamically updated display of Johnson with the motivation of providing an improved display of data that is customized to the current needs of the patients being monitored (see paragraphs 0005-0007 of Johnson).
As per claim 6, Amarasingham, Hamilton, and Johnson teaches the method of claim 5 as described above.  Amarasingham further teaches dynamically updating, by the server, a graphical indication of a status of the physiological condition of the first patient in response to detecting the adverse event (see paragraph 0073), wherein the dashboard GUI display includes the graphical indication of the status of the physiological condition of the first patient in a row associated with the first patient (see Figures 8 and 9; shows examples of patients identified by name in rows associated with physiological condition).
As per claim 8, Amarasingham, Hamilton, and Johnson teaches the method of claim 5 as described above.  Amarasingham further teaches obtaining, by the server, electronic medical records data associated with the first patient from the database (see paragraph 0035); and providing, by the 
As per claim 10, Amarasingham, Hamilton, and Johnson teaches the method of claim 5 as described above.  Amarasingham further teaches automatically generating, by the server, a report GUI display corresponding to the first patient in response to selection of a graphical user interface element on the dashboard GUI display in a row associated with the first patient within the patient list region (see paragraph 0088; user may click on a patient in the dashboard to obtain additional detailed information).
As per claim 12, Amarasingham, Hamilton, and Johnson teaches a system comprising a display device having rendered thereon a patient monitoring dashboard graphical user interface (GUI) display for concurrently monitoring a plurality of patients, the patient monitoring dashboard GUI display comprising a patient list region comprising a patient identification column, a patient status column, and a plurality of rows corresponding to the plurality of patients (see Figures  8-11 among others), wherein: each row of the plurality of rows is associated with a respective patient of the plurality of patients and includes a graphical representation of respective identification information associated with the respective patient in the patient identification column of the respective row and a graphical representation of a respective value for a metric indicative of a current state of a physiological condition of the respective patient in the patient status column of the respective row (see Figures 8-11 among others; graphical representation of identification information encompasses the alphanumeric data displayed in the Patient ID and/or Name column(s), graphical representation of a metric indicative of a current state of the physiological condition encompasses the data displayed in the Risk Band column (i.e. Medium, High, Very High, etc.)); for each row of the plurality of rows, the respective value for the metric indicative of the current state of the physiological condition of the respective patient in the patient status column of the respective row is determined based at least in part on respective measurement data associated with the respective patient obtained from a database (see paragraphs 
Since Amarasingham teaches a dashboard display of a prioritized list of patients, ordered according to risk level and risk level is based on patient data which is updated over time, it would appear that the dashboard display would be dynamically updated as well by reordering at least one of the plurality of patients.  However, the teachings of Amarasingham do not make this expressly clear.  Hamilton teaches a clinical dashboard display listing a plurality of patients in a prioritized list (see Figure 12), wherein at least one of the plurality of patients is dynamically reordered within an updated prioritized list in response to dynamically updating a respective value for a metric indicative of the current state of a physiological condition of a respective patient of one or more of a plurality of patients in response to updated measurement data (see paragraphs 0040 and 0161; describes the patient list being ordered based on criticality level of the patients and dynamically updating the list as new data is received over time).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to dynamically update the prioritized list of Amarasingham as suggested by the teachings of Amarasingham and as taught by Hamilton with the motivation of allowing the user to more 
The combination of Amarasingham and Hamilton does not explicitly teach a first patient of the one or more of the plurality of patients identified as exhibiting a prioritizable event based on a respective subset of the updated measurement data of the physiological condition for the first patient is dynamically reordered within the patient list region in accordance with the one or more prioritization rules to be ranked ahead of at least one of the one or more of the plurality of patients in response to the prioritizable event; and the at least one of the one or more of the plurality of patients is automatically reordered within the patient list region below the first patient.
Johnson teaches a patient dashboard display, displaying a plurality of patients and corresponding physiological condition measurement data (see paragraph 0009; plurality of patients displayed with real-time vial sign data); a first patient of the one or more of the plurality of patients identified as exhibiting a prioritizable event based on a respective subset of the updated measurement data of the physiological condition for the first patient is dynamically reordered within the patient list region in accordance with the one or more prioritization rules to be ranked ahead of at least one of the one or more of the plurality of patients in response to the prioritizable event (see paragraph 0039; identifies a priority order based on certain ‘events’ such as added vital signs for a patient, removed vital signs for a patient, change in patient acuity, etc., which are based on a subset of updated measurement data); and the at least one of the one or more of the plurality of patients is automatically reordered within the patient list region below the first patient (see paragraph 0044; describes dynamically 
As per claim 13, Amarasingham, Hamilton, and Johnson teaches the system of claim 12 as described above.  Amarasingham further teaches for each row of the plurality of rows, the respective value for the metric indicative of the current state of the physiological condition of the respective patient in the patient status column of the respective row is dynamically determined in real-time in response to updates to the respective measurement data associated with the respective patient (see paragraph 0086 and Figure 8; patient status such as risk is updated in real0time as new data is received).
As per claim 16, Amarasingham, Hamilton, and Johnson teaches the system of claim 12 as described above.  Amarasingham further teaches each row of the plurality of rows includes a graphical user interface element that is selectable to initiate presentation of a report graphical user interface display associated with the respective patient associated with the respective row (see paragraph 0088; user may click on a patient in the dashboard to obtain additional detailed information).
As per claim 17, Amarasingham, Hamilton, and Johnson teaches the system of claim 12 as described above.  Amarasingham further teaches a visually distinguishable characteristic of the graphical representation of the respective value for the metric indicative of the current state of the physiological condition of the respective patient in the patient status column of a first row of the plurality of rows is influenced by an adverse event associated with the respective patient (see paragraph 0073; monitored 
As per claim 18, Amarasingham, Hamilton, and Johnson teaches the system of claim 12 as described above.  Amarasingham further teaches the one or more prioritization rules are associated with a user of a client device that is authenticated by a remote server providing the patient monitoring dashboard GUI display on the display device associated with the client device, wherein the client device is communicatively coupled to the remote server over a communications network (see paragraph 0043).
Claims 19 recites substantially similar system limitations to method claim 1 and, as such, is rejected for similar reasons as given above.
As per claim 24, Amarasingham, Hamilton, and Johnson teaches the method of claim 1 as described above.  Amarasingham further teaches detecting an adverse event associated with a first patient of the plurality of patients (see paragraph 0073; monitored patient data includes adverse events).
As noted above, the combination of Amarasingham and Hamilton does not explicitly teach identifying the prioritizable event.  As further explained above, Johnson teaches identifying the prioritizable event (see paragraph 0044).  In combining Johnson with the combine teachings of Amarasingham and Hamilton, since rules are set for certain events, such as change in acuity, to trigger the reassigning of display space for respective patients, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the adverse event as the trigger with the dynamically updated display of Johnson with the motivation of providing an improved display of data that is customized to the current needs of the patients being monitored (see paragraphs 0005-0007 of Johnson).
As per claim 25, Amarasingham, Hamilton, and Johnson teaches the method of claim 1 as described above.  Amarasingham further teaches detecting an adverse event associated with a first patient of the plurality of patients (see paragraph 0073; monitored patient data includes adverse events).
As noted above, the combination of Amarasingham and Hamilton does not explicitly teach the first patient is dynamically reordered within the updated updated prioritized list in accordance with a priority assigned to the prioritizable event.
Johnson further teaches the first patient is dynamically reordered within the updated updated prioritized list in accordance with a priority assigned to the prioritizable event (see paragraph 0044).  In combining Johnson with the combine teachings of Amarasingham and Hamilton, since rules are set for certain events, such as change in acuity, to trigger the reassigning of display space for respective patients, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the adverse event as the trigger with the dynamically updated display of Johnson with the motivation of providing an improved display of data that is customized to the current needs of the patients being monitored (see paragraphs 0005-0007 of Johnson).
As per claim 28, Amarasingham, Hamilton, and Johnson teaches the method of claim 1 as described above.  Amarasingham further teaches automatically determining a recommended therapeutic modification for the first patient based on historical data associated with the first patient, wherein the historical data includes at least one of historical measurement data and historical event log data (see paragraph 0048; provides recommended interventions and treatment options based on historical patient data); and automatically generating a selectable GUI element for providing the recommended therapeutic modification to a device associated with the first patient (see paragraph 0091; displays recommended interventions).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, US Patent Application Publication no. 2017/0061093 in view of Hamilton, US Patent Application Publication No. 2017/0308662 and Johnson, US Patent Application Publication No. 2018/0153478 and further in view of Greene, US Patent Application Publication No. 2013/0325352.
As per claim 4, Amarasingham, Hamilton, and Johnson teaches the method of claim 5 as described above.  Amarasingham further teaches secondarily ordering each respective patient of the plurality of patients based on the respective value for the metric indicative of the current state of the physiological condition of the respective patient comprises ordering at least some of the plurality of patients in the prioritized list in ascending order according to the respective values (ssee Figures 8-11 among others; since a user can drag a first column to group by that column and then drag a second column to group by that column, this teaching is encompassed by secondarily ordering patients based on the metric indicative of the current state of the condition).  Amarasingham does not explicitly teach one of the values includes a time in range value.  Green teaches determining a time in range value for each patient of a plurality of patients based at least in part on a respective subset of measurement data associated with the respective patient (see paragraph 0142).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this metric in the dashboard of Amarasingham with the motivation of identifying metrics for patients that typically are better for a patient as explained by Greene particularly for patients tracking glucose values which is disclosed by Amarasingham (see paragraph 0035).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, US Patent Application Publication no. 2017/0061093 in view of Hamilton, US Patent Application Publication No. 2017/0308662 and Johnson, US Patent Application Publication No. 2018/0153478 and further in view of Hayter, US Patent Application Publication No. 2018/0226150.
As per claim 7, Amarasingham, Hamilton, and Johnson teaches the method of claim 5 as described above.  Amarasingham further teaches determining, by the server, a reason associated with reprioritization of the first patient in response to detecting the adverse event (see paragraph 0061; ranking of the patients in the list determined based on received data (reason).  However, Amarasingham does not explicitly teach providing a graphical indication of the reason on the dashboard GUI display in a row associated with the first patient.  Hayter teaches providing a graphical indication of a reason for a changing in clinical condition on a dashboard GUI display in a row associated with a first patient (see paragraphs 0079-0080 and Figure 59; displayed arrows show changes in trends for monitored parameters in a row with a patient which amounts to a reason for a change in parameter).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add arrows showing how displayed parameters of Amarasingham have changed with the motivation of improving the ability to monitor changing disease statuses of patients as new data is received (see paragraph 0006 of Amarasingham).

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, US Patent Application Publication no. 2017/0061093 in view of Hamilton, US Patent Application Publication No. 2017/0308662 and Johnson, US Patent Application Publication No. 2018/0153478 and further in view of Subramaniam, US Patent Application Publication No. 2020/0204631.
As per claim 9, Amarasingham, Hamilton, and Johnson teaches the method of claim 5 as described above.  Amarasingham further teaches a graphical user interface element on the dashboard GUI display in a row associated with the first patient (see Figure 8).  Amarasingham does not explicitly teach automatically generating, by the server, a message to the first patient in response to selection of a graphical user interface element.  Subramaniam teaches a dashboard GUI display with a graphical user element, selectable to automatically generate a message to a first patient associated with the element 
As per claim 15, Amarasingham teaches the system of claim 12 as described above.  Amarasingham further teaches each row of the plurality of rows includes at least one graphical user interface element that is selectable by a user (see Figure 8).  However, Amarasingham does not explicitly teach the element is selectable to initiate communication with the respective patient associated with the respective row. Subramaniam teaches a dashboard GUI display with a graphical user element, selectable to automatically generate, by a computing device, a message to a first patient associated with the element (see paragraph 0156 and Figure 7C).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to elements for selection to communicate with patients to the dashboard of Amarasingham with the motivation of coordinating care between various stakeholders in patient care in situations where patients may be a mix of in-patient and out-patient (see paragraph 0007 of Subramaniam).

Allowable Subject Matter
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason that claims 26 and 27 distinguish over the prior art is the inclusion of the additional limitation of identifying the first patient exhibiting the prioritizable event by determining that .

Response to Arguments
In the remarks filed 05/14/2021 Applicant argues that the claims as amended distinguish over the applied prior art.
In response to argument, while the examiner agrees that neither Amarasingham nor Hamilton teaches the amended features of the independent claims, when combined with the teachings of Johnson, it is respectfully submitted that the broadest reasonable interpretation of the claim limitations encompasses this combination of references as explained above. However, as set forth above, the additional limitations recited in claims 26 and 27 distinguish over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fletcher et al., Effect of a Real-Time Electronic Dashboard on a Rapid Response System, discloses 	a graphical patient dashboard display, updated in real-time, with patients ranked by severity 	score.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626